Citation Nr: 0802822	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-26 709	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction.  

2.  Entitlement to an increased rating for right epididymitis 
with painful testicle, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a compensable rating for left varicocele.  

4.  Entitlement to a compensable rating for skin disability 
of the scrotum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

REMAND

The veteran had active military service from April 1974 to 
April 1975.  

These matters come to the Board of Veterans' Appeals (Board) 
following a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Jurisdiction of the veteran's claim file was 
thereafter transferred to the VARO in Cleveland, Ohio.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Here, the record does not include any correspondence from the 
RO specifically addressing the VCAA notice and duty-to-assist 
provisions as they pertain to the claim for service 
connection for erectile dysfunction on appeal.  Due process 
considerations compel the conclusion that the veteran be 
provided with notice in accordance with the VCAA prior to 
appellate review of his claim.  

Thus, the Board finds that action is required to satisfy the 
notification requirements of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notice letter to the veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the originating agency should 
attempt to obtain any pertinent outstanding evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 
38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Additionally, in a December 2004 VA treatment note, the 
veteran was noted as reporting that he had applied for 
disability benefits earlier that month from the Social 
Security Administration (SSA) and that he had been denied.  
The veteran indicated that he planned on reapplying for 
benefits in six months.  The Board notes that the record on 
which the veteran's disability claim with SSA was decided may 
contain additional relevant evidence with respect to his 
claims on appeal.  The Board notes that once VA is put on 
notice that a claimant was denied or is in receipt of 
disability benefits from SSA, VA has a duty to obtain the 
records associated with that decision.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  Thus, the records associated with 
the veteran's claim or claims for disability benefits from 
SSA should be obtained and associated with the claims file.  
All procedures set forth pertaining to requests for records 
from Federal facilities must be followed.  

Finally, the Board notes that the veteran was last provided a 
VA compensation and pension (C&P) examination in November 
2004 to evaluate his service-connected right epididymitis 
with painful testicle, left varicocele, and skin disability 
of the scrotum.  While the veteran did undergo a C&P 
examination in March 2006, the examiner did not specifically 
make findings regarding the veteran's service-connected 
disabilities.  In light of this remand and the number of 
years since the last C&P examination in which the veteran's 
right epididymitis with painful testicle, left varicocele, 
and skin disability of the scrotum were evaluated, the 
veteran should be scheduled for a VA examination to determine 
the current severity of his right epididymitis with painful 
testicle, his left varicocele, and his skin disability of the 
scrotum.  38 U.S.C.A. § 5103A(d).  The Board emphasizes to 
the veteran that failure to report to any scheduled 
examination, without good cause, may result in a denial of 
his claims.  See 38C.F.R. § 3.655(b) (2007).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of the specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance therewith. Hence, in 
addition to the actions requested above, VA should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.

In light of the foregoing, these matters are REMANDED for the 
following action

1.  The claims file should be reviewed to 
ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are met with respect to the 
veteran's claim for service connection 
for erectile dysfunction.  

2.  Any records pertaining to a decision 
by SSA regarding any claim filed by the 
veteran for benefits through that agency, 
to include the decision itself and the 
medical records relied upon in reaching 
the decision, should be obtained.  All 
records and/or responses received should 
be associated with the claims file.  All 
procedures set forth in 38 C.F.R. 
§ 3.159(c)(2) pertaining to requests for 
records from Federal facilities must be 
followed.  Likewise, all notice 
procedures as set forth in 38 C.F.R. 
§ 3.159(e)(1), for identified records 
that are not obtained must be followed.  

3.  After securing any additional 
records, the veteran should be afforded 
VA dermatological and VA genitourinary 
examinations to evaluate the severity of 
his service-connected disabilities.  The 
claims folder should be made available to 
the examiners for review before each 
examination.  All appropriate testing 
should be conducted and all clinical 
findings should be reported in detail

With respect to the dermatological 
examination, the examiner should identify 
whether the veteran has a skin disability 
of the scrotum.  If so, the examiner 
should report the percentage of the 
entire body affected by the skin 
disability of the scrotum.  Furthermore, 
whether corticosteroids or other 
immunosuppressive drugs were required to 
treat the skin disability of the scrotum, 
and if so, the time period such drugs 
were used.  

With respect to the genitourinary 
examination, the examiner should identify 
any dysfunction or pain of the veteran's 
testicles due to any identified 
epididymitis or varicocele.  The examiner 
should also render an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any identified erectile 
dysfunction is related to the veteran's 
period of military service; or (a) was 
caused or (b) aggravated (i.e., 
permanently worsened) by any service-
connected disability.  

The examiners should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

4.  Following any additional evidentiary 
development undertaken in response to any 
submission or request for assistance made 
by the veteran, the veteran's claims on 
appeal should be re-adjudicated in light 
of all pertinent evidence and legal 
authority.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (to 
include citation to all pertinent legal 
authority), and afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

